Exhibit (10)(viii)

NORTHERN TRUST CORPORATION

MANAGEMENT PERFORMANCE PLAN

(As Amended and Restated Effective October 16, 2012)

 

I. Purposes of Plan

The purposes of the Northern Trust Corporation Management Performance Plan (the
“Plan”) are to (i) promote the achievement of superior financial and operating
performance of Northern Trust Corporation and its subsidiaries (the
“Corporation”), and to further the objective of delivering unrivaled service
quality to clients through the awarding of annual cash incentives to
participants in the Plan (“Participants”), (ii) reward Participants who make
significant contributions to the Corporation’s success, enabling them to share
in this success, (iii) provide the Corporation a means to attract, motivate and
retain key senior officers and (iv) qualify any compensation paid under the Plan
for tax deductibility under Section 162(m) of the Internal Revenue Code of 1986,
as amended.

 

II. Administration

The Plan shall be administered by the Compensation and Benefits Committee (the
“Committee”) of the Board of Directors (the “Board”) of the Corporation. The
Committee shall have authority for selecting Participants and determining final
award amounts to be paid to Participants. Subject to the express provisions of
the Plan, the Committee shall be authorized to interpret the Plan and to
establish, amend and rescind any rules and regulations relating to the Plan and
to make all other determinations deemed necessary or advisable for the proper
administration of the Plan. The determinations of the Committee in the proper
administration of the Plan shall be conclusive and binding.

 

III. Term

The Plan was originally effective as of January 1, 1999 (the “Effective Date”),
subject to approval by the Corporation’s shareholders at the 1999 Annual Meeting
of Shareholders, which was obtained. The Plan was amended and restated effective
July 15, 2008, and was again amended and restated October 16, 2012. The Plan
shall remain in effect until terminated by the Board.

 

IV. Eligibility and Participation

Eligibility to participate in the Plan shall be limited to any key officer of
the Corporation at or above the level of an executive vice president.
Participants in the Plan shall be selected annually by the Committee from those
key senior officers eligible to participate in the Plan.

 

 

Page 1 of 4



--------------------------------------------------------------------------------

V. Performance Objective

The Corporation’s fiscal year shall be the performance period. For each fiscal
year, the Plan’s performance objective (the “Performance Objective”) and the
corresponding Funding Opportunity (described below) for each Participant shall
be established with reference to the Corporation’s consolidated net income as
determined in accordance with generally accepted accounting principles and
Section VI below.

 

VI. Award Funding Opportunity

The Funding Opportunity for Participants for each fiscal year shall be as
follows:

 

    

Position (if a Participant in any fiscal year)

 

Funding Opportunity

 

(1) Chairman,

(2) Chief Executive Officer or

(3) Chairman and Chief Executive Officer

  0.6% of the Corporation’s consolidated net income for that fiscal year  

(1) President,

(2) Vice Chairman,

(3) Chief Operating Officer, or

(4) President and Chief Operating Officer

  0.4% of the Corporation’s consolidated net income for that fiscal year  

Any other Participant

  0.3% of the Corporation’s consolidated net income for that fiscal year

In the event that any individual holds more than one of the above listed
positions concurrently, the Funding Opportunity in any fiscal year for such
individual (if a Participant for such fiscal year) shall be the greatest of each
of the amounts otherwise applicable to each of the concurrently held positions.
The maximum award payable to a Participant under this Plan for any fiscal year
shall not exceed the Participant’s Funding Opportunity described in this Section
VI.

 

VII. Award Determination

As soon as practicable (but in no event later than 90 days) following completion
of a fiscal year, the Committee shall (i) calculate the dollar amount of each
Participant’s Funding Opportunity for that fiscal year solely on the basis of
the Performance Objective and the provisions of Section VI and (ii) approve each
Participant’s actual award for that fiscal year on a discretionary basis as
provided in the next sentence. The Committee shall have the right to reduce a
Participant’s actual award below the Funding Opportunity in its sole discretion
based on an assessment of individual contribution, performance relative to
performance expectations, competitive levels of compensation and corporate
performance, and as appropriate to meet all applicable regulatory requirements,
and shall in no event increase a Participant’s award in any fiscal year above
the Funding Opportunity. The “performance expectations” referenced in the
preceding sentence refer to performance expectations, including a risk
management expectation, that each Participant will receive for the applicable
fiscal year of the Corporation.

 

 

Page 2 of 4



--------------------------------------------------------------------------------

VIII. Payment of Awards

Awards for a fiscal year will be paid in cash (or deferred at the election of a
Participant as provided in Section IX(b) below) as soon as practicable following
the Committee’s determination of awards for that fiscal year, and in no event
later than the 15th day of the third month following the calendar year in which
the award is no longer subject to a substantial risk of forfeiture.

 

IX. Other Provisions

The following miscellaneous provisions are applicable to the Plan:

 

  (a) Awards paid under the provisions of the Plan are considered pensionable
earnings when paid.

 

  (b) Awards paid from the Plan may be deferred into the Northern Trust
Corporation Deferred Compensation Plan, subject to all of the terms and
conditions, including without limitation, the election deadlines of that Plan.
Deferred amounts will be considered pensionable earnings under the provisions of
the Supplemental Pension Plan.

 

  (c) Termination of employment of a participant during the Plan year, either
voluntarily, or involuntarily with cause for reasons other than death,
disability, or retirement, shall result in immediate exclusion from the Plan.

 

  (d) Except in the event of the death of a participant, the rights and
interests of a participant under the Plan shall not be assigned, encumbered, or
transferred.

 

  (e) Each participant shall designate a beneficiary (the “Designated
Beneficiary”) to receive the award, if any, allocated to a participant, in the
event of such participant’s death. If no Designated Beneficiary survives the
participant, it shall be the surviving spouse of the participant or, if there is
no surviving spouse, it shall be the participant’s estate.

 

  (f) No employee or other person shall have any claim or right to be granted an
award under the plan. Neither the Plan, nor any action taken thereunder, shall
be construed as giving the Participant or other person any right to be retained
in the employ of the Corporation.

 

  (g) The Corporation shall have the right to deduct from all payments made
under the Plan any taxes required by law to be withheld with respect to such
payment.

 

  (h) All questions pertaining to the validity, construction and administration
of the Plan and any award hereunder shall be determined in conformity with the
laws of the State of Illinois.

 

 

Page 3 of 4



--------------------------------------------------------------------------------

  (i) The Board, in its sole discretion, may modify or amend any or all of the
Plan at any time and, without notice, may suspend or terminate the Plan
entirely. However, no such modification or amendment may, without the consent of
the Participant, reduce the right of a Participant to a payment or distribution
to which the Participant is entitled by reason of an outstanding award.

 

  (j) All obligations of the Corporation under the Plan with respect to awards
granted hereunder shall be binding on any successor to the Corporation, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
or assets of the Corporation.

 

 

Page 4 of 4